UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1278



LUIS CONTRERAS,

                                              Plaintiff - Appellant,

          versus


TESORO CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-429-2)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Contreras, Appellant Pro Se. Dean Taylor Buckius, Christopher
Ambrosio, VANDEVENTER BLACK, L.L.P., Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Contreras appeals the district court’s orders dismissing

his civil action alleging employment discrimination and motion to

reconsider.   We have reviewed the record and the district court’s

opinions and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court. See Contreras v. Tesoro Corp.,

No. CA-01-429-2 (E.D. Va. Jan. 9, 2002; filed Feb. 11, 2002 &

entered Feb. 12, 2002).     We deny Contreras’ motion to strike the

Appellee’s informal brief and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2